DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 1, 2, 4-6, 8-11, 13-15 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 2002/0095251 A1) in view of Napier et al (US 6,516,925 B1).
Regarding claims 1, 9, 10 and 18-21, Oh discloses a brake controller (figs. 1-12) comprising:
a processor receiving a first signal (fig. 9) at a brake controller via a communication bus (907 and 909) of a towing vehicle (figs. 1-7), the first signal relating to at least one operating condition (fig. 9) of at least one of the towing vehicle and a towed vehicle; and
wherein the processor send a second signal (fig. 9) to brakes of the towed vehicle based on the first signal; and
wherein the towing vehicle communication bus (907 and 909) communicates electronic signals.
Oh discloses all claimed limitations as set forth above but fails to disclose an external connection of communication bus to the brake controller. The examiner notes that such network connection or external communication bus is well known in the art. However, Napier discloses a vehicle condition monitoring system having communication bus or CAN/LIN bus (see fig. 1, (combination of 44, 46 and 48) and col. 3, lines 20-51 of Napier). It would have been obvious to one of ordinary skill in the art at the time the invention was made use such communication bus as taught by Napier in the system of Oh is an engineering design choice as such network bus will provide communication of signals or data without any disturbance of the current or existing vehicle wiring or architecture of the vehicle and thus making the system more efficient.
Re-claims 2, 3, 11 and 12, see at least one of a brake pressure transducer of said towing vehicle, a brake-on-off line, towing vehicle interior lighting, memory of said towing vehicle, transmission of said towing vehicle, powertrain of said towing vehicle, an antilock brake system of said towing vehicle, a speed meter, an ignition of said towing vehicle, a speedometer of said towing vehicle, and a brake pedal of said towing vehicle (figs. 9 and [0041] of Oh).
Re-claims 4 and 13, see receiving a signal from a brake pressure transducer of the towing vehicle (fig. 9 of Oh).
Re-claims 5 and 14, see the second signal based on the first signal and the signal from the brake pressure transducer (fig. 9 of Oh).
Re-claims 6, 7, 15 and 16, see the at least one operating condition comprises a plurality of speed of said towing vehicle, speed of said towed vehicle, said towing vehicle's anti-lock brakes, vehicle identification number of said towing vehicle, condition of an ignition of said towing vehicle, gears of a transmission of said towing vehicle, and powertrain load of said towing vehicle (figs. 8-10 and [0040]-[0042] of Oh).
Re-claims 8 and 17, see memory media (903 and 905 of Oh).

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the combination of Oh, Napier and Stair fail to disclose the towing vehicle communication bus communicates electronic signals and interconnects a plurality of components on the towing vehicle and is externally connected to the processor as is recited in claim 1.  The examiner disagrees.  The examiner first note that the current rejections do not include the reference of Stair.  As set forth above, Oh discloses a brake controller (figs. 1-12) comprising: a processor receiving a first signal (fig. 9) at a brake 
Oh fails to disclose an external connection of communication bus to the brake controller. The examiner notes that such network connection or external communication bus is well known in the art. However, Napier discloses a vehicle condition monitoring system having communication bus or CAN/LIN bus (see fig. 1, (combination of 44, 46 and 48) and col. 3, lines 20-51 of Napier). It would have been obvious to one of ordinary skill in the art at the time the invention was made use such communication bus as taught by Napier in the system of Oh is an engineering design choice as such network bus will provide communication of signals or data without any disturbance of the current or existing vehicle wiring or architecture of the vehicle and thus making the system more efficient.
The applicant states that the auxiliary bus 44 of Napier interconnects the driver controls 32 of the towing vehicle with a brake controller 22 of a towed vehicle, wherein the bus 44 doesn’t interconnect components of the towing vehicle, but rather is specially connected to interconnect the towing vehicle and the towed vehicle (note page 7 of the remarks).  Therefore, Napier does not disclose the towing vehicle communication bus communicates electronic signals and interconnects a plurality of components on the towing vehicle and is externally connected to the processor as is recited in claim 1.  The examiner strongly disagrees.  Napier discloses the controller 22 of the towing vehicle 14 is communicatively coupled to the driver controls 32 of the towed vehicle 12 by use of the bus 44 which may be selectively connected to the terminal 46 which is externally coupled to the towed vehicle 12 and which is communicatively, physically and electrically coupled to the driver controls 32 (note col. 3, lines 38-43 of Napier).  In other words, Oh in view of Napier discloses all of the limitations as claimed .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        


/MAHBUBUR RASHID/            Examiner, Art Unit 3657